— Two orders, Family Court of the State of New York, Bronx County (Donald Mohr, J.), both entered on November 15, 1984, unanimously affirmed.
*460Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Kupferman, J. P., Fein, Lynch, Milonas and Ellerin, JJ.